Citation Nr: 0802139	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-35 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression and specific phobia, situational type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 2000 to April 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO).

In January 2006, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  A transcript of 
that hearing has been associated with the claims file.  

The veteran had perfected an appeal for the issues of 
entitlement to service connection for right patellofemoral 
syndrome with minimal degenerative joint disease, left 
patellofemoral syndrome, and temporomandibular joint syndrome 
due to dental trauma.  In a November 2006 rating decision, 
the RO awarded service connection for all three of these 
disabilities.  Thus, these issues are no longer on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997); Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994).


FINDING OF FACT

A chronic psychiatric disorder was not present in service and 
the veteran does not currently have a chronic psychiatric 
disorder that is etiologically related to service.


CONCLUSION OF LAW

A chronic psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The April 2004 notification letter did 
not include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, the veteran was 
given notice as to degrees of disability and effective dates 
in a letter sent the same month the Court decided 
Dingess/Hartman and VA became aware of its obligation.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
hearing transcripts, and service treatment records.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.  VA examinations were provided in connection 
with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II. Service Connection

The veteran asserts that he has a psychiatric disorder as a 
result of his active service in the United States Air Force.  
At his January 2006 personal hearing he testified that he was 
diagnosed by multiple medical professionals as having 
depression and PTSD, and that he has a psychiatric disorder 
as the result of watching a 2000 pound bomb fall of a trailer 
and almost crush his leg.  The veteran testified that he 
currently has problems sleeping and that he worries about 
things.  The veteran's father gave similar testimony.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

According to 38 C.F.R. § 4.125(a), the diagnosis of a mental 
disorder should conform to DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) and be supported by the findings on 
the examination report.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran currently has a chronic psychiatric disorder 
which is etiologically related to service.  Service treatment 
records show diagnoses at various times for adjustment 
disorder with anxiety; adjustment disorder with mixed anxiety 
and depressed mood; major depressive disorder, mild, 
recurrent; major depressive disorder, single episode, 
moderate; partner related problems; specific phobia, 
situational type; and occupational problems.  

The veteran was given a Medical Evaluation Board (MEB) 
examination in December 2003.  On Axis I of the Multiaxial 
Assessment, which the Board associates with identifying any 
clinical disorders or other conditions that may be a focus of 
clinical attention, the examiner listed "specific phobia, 
situational type"; and adjustment disorder with depressed 
mood.  The report shows that the specific phobia related to a 
fear of loading munitions.  The examiner also stated that 
there was no psychosis, no episodes meeting the criteria for 
major depression, and that anxiety had been circumscribed to 
the specific phobia.  It was specifically stated that there 
was no significant anxiety in other situations besides 
munitions. 

At a May 2004 VA social and industrial survey, which took 
place just over a month after the veteran's discharge from 
service, he reported that after a 2000 pound bomb fell off a 
trailer nearly missing him, he was anxious when around bombs 
and this continued throughout the remainder of his military 
career.  He also stated that his in-service symptoms of 
depression included poor appetite, poor sleep, feeling 
sluggish during the day and having a bad mood 5 out of 7 days 
a week.  He stated that at the time of the survey he 
continued to take medication, woke up feeling energy, and his 
mood and appetite have drastically improved. 

The veteran has been afforded two VA psychiatric examinations 
in connection with his claim, both completed by the same 
psychologist.  The first examination report, from November 
2004, shows that the veteran reported having an essentially 
stable and normothymic mood with some bad days where he was 
mildly dysphoric or mildly irritable.  The veteran did not 
believe that he would be phobic in working around bombs, but 
that he may possibly be hypervigilant in that situation.  
According to the examiner, the veteran described no current 
significant mood disturbance or any neurovegetative signs of 
depression.  The examiner concluded that the veteran had no 
Axis I diagnosis, and stated that it was not likely that the 
two diagnoses given at the December 2003 MEB examination were 
valid at that time.  He noted that the veteran did not have 
any specific and salient psychiatric symptoms.  He explained 
that while the veteran was not currently depressed, it is 
difficult to assess whether the specific phobia identified in 
2003 is still present without the presence of the immediate 
feared stimulus.  When the veteran was asked by the examiner 
what he would do if the examiner moved munitions into the 
room, the veteran reportedly showed no undue anxiety and 
appropriately described how he would move the bomb in a 
hypervigilant manner, but without undue anxiety or avoidance.  
The examiner explained that on the basis of this reaction no 
specific Axis I or Axis II diagnosis was given.  

VA outpatient treatment notes from November 2004 to August 
2006 show multiple entries regarding the veteran's 
psychiatric situation reported by a VA Advanced Practice 
Registered Nurse (APRN).  In May 2005, regarding depression 
and PTSD, the APRN writes that the veteran denies acute 
symptoms although he does describe moderate hypervigilance 
when in crowds.  In August of that year he writes that the 
veteran complained of a 2 to 3 week history of difficulty 
falling asleep, a poor appetite, no drive to do anything, 
decreased libido, and increased irritability.  In October 
2005 he writes that the veteran is sleeping better and states 
he is doing very well.  In January 2006, in what appears to 
be a copy of a letter written on the veteran's behalf and 
entered into his treatment records, the APRN writes that the 
veteran is claiming depression and PTSD related to combat 
service and that currently he has some improvement of 
symptoms but continues to experience insomnia.

In some of these reports, the APRN discusses depression and 
PTSD as if they are part of the veteran's past medical 
history and at other times it looks like he is entering a 
diagnosis of these disorders for the veteran.  For example, 
in May 2005 under the section for assessment and plan, the 
APRN writes "depression/ptsd denies acute [symptoms]..."  It 
is unclear if this is supposed to be a diagnosis conforming 
to the DSM-IV, but what is clear is that none of the reports 
show a diagnosis of PTSD that is supported by the findings on 
the examination report.  For example, while the APRN appears 
to diagnose PTSD, he reports that the veteran has no 
symptoms.  The APRN does not give any multiaxial assessments.  
In this case, the Board has given considerably more weight to 
the reports of the VA psychologist who examined the veteran 
in 2004 and 2006 as the reasoning in these reports is laid 
out for the Board in a clear manner and is based on sound 
medical principles relevant to the facts and after review of 
the veteran's claim file.  In addition, the VA examiner's 
reports are clearly made with the DSM-IV criteria in mind.    

The veteran was afforded a second VA psychiatric examination 
in November 2006, with the same examiner from 2004.  At this 
examination the veteran presented with only one prominent 
symptom, namely a sleep disturbance.  The examiner gave an 
Axis I diagnosis of "PTSD, subclinical."  The examiner 
noted that full diagnostic criteria for PTSD "clearly are 
not met in that the veteran shows very minimal avoidance of 
stimuli associated with his accident or general emotional 
numbing."  No other Axis I diagnosis was given.  

The veteran testified that he has been told by medical 
practitioners that he has various psychiatric disabilities, 
including PTSD.  As to these assertions, the Board notes that 
hearsay medical evidence, as transmitted by a lay person, is 
not competent evidence because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  VA has 
obtained medical records from the practitioners the veteran 
asserts diagnosed him with psychiatric disorders, and the 
reported findings of those practitioners are discussed 
throughout this decision.  To the extent that the veteran 
contends that the practitioners told him he has any 
psychiatric disorders other than those listed in the medical 
reports, the Board finds these statements not to be competent 
evidence.  See id.  

Based on the above, the Board finds that the preponderance of 
the competent medical evidence of record is against a finding 
that the veteran currently has a psychiatric disorder 
diagnosed conforming to the DSM-IV.  The VA examiner's 
findings (in 2004 and 2006) are given using the DSM-IV 
multiaxial assessment and show no Axis I or Axis II diagnosis 
other than "PTSD, subclinical," and the examiner's report 
is clear that the DSM-IV criteria for PTSD are not met.  The 
veteran has not been given an Axis I or Axis II diagnosis 
other than "PTSD, subclinical."  To the extent that the VA 
APRN noted a psychiatric disorder, the Board finds that the 
VA examiner's findings outweigh such findings by the VA APRN.  
The Board finds that the veteran does not currently have a 
psychiatric disorder for purposes of VA compensation.    

The Board notes that presently, the competent medical 
evidence shows no disability, and without a current 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Although the veteran is competent to relay 
some of his symptoms, he is not competent to enter a 
diagnosis of a psychiatric disorder, as that requires a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Simply put, the veteran's claim must be denied because the 
competent evidence shows that he does not have a chronic 
psychiatric disorder.  While the veteran was diagnosed with a 
psychiatric disorder during the course of this appeal, the 
competent medical evidence is against a finding that the 
veteran currently has any psychiatric disorder.

In sum, the preponderance of the competent evidence is 
against a finding of any chronic psychiatric disorder in-
service, any current psychiatric disorder, and a link between 
any chronic psychiatric disorder and the veteran's service.  
Thus, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include depression and specific phobia, situational type, 
is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


